Exhibit 10.25

 

HUGHES SUPPLY, INC.

2005 NONQUALIFIED DEFERRED

COMPENSATION PLAN

 

THIS HUGHES SUPPLY, INC. 2005 NONQUALIFIED DEFERRED COMPENSATION PLAN (the
“Plan”) is effective as of March 1, 2005 (the “Effective Date”), by HUGHES
SUPPLY, INC., a corporation duly organized and existing under the laws of the
State of Florida (the “Company”). As of the Effective Date, the Hughes Supply,
Inc. Nonqualified Deferred Compensation Plan and the Hughes Supply, Inc.
Directors’ Deferred Compensation Plan shall each be frozen and no further
contributions shall be made thereunder.

 

RECITALS:

 

WHEREAS, the Company desires to permit officers, directors and other key
executives of the Company and its Affiliates to defer a portion of their
compensation from the Company and its Affiliates, subject to certain conditions
and pursuant to the terms and provisions specified in this Plan;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the Company hereby adopts this Plan pursuant to the following terms and
provisions.

 

ARTICLE 1

 

DEFINITIONS

 

1.1 “Account” means, collectively, the Retirement Account and In-Service
Accounts (if any) maintained under this Plan in accordance with the provisions
of this Plan for each Participant.

 

1.2 “Accounting Date” means the last day of each calendar month, and such other
date or dates as the Administrative Committee may designate from time to time as
an Accounting Date.

 

1.3 “Administrative Committee” means the administrative committee appointed by
the Compensation Committee, or its delegate(s), pursuant to Section 7.1 to
perform the administrative duties specified in Article 7 hereof.



--------------------------------------------------------------------------------

1.4 “Affiliate” means an entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control, with the
Company.

 

1.5 “Base Salary” means the base rate of cash compensation paid by the Company
to or for the benefit of a Participant for services rendered or labor performed
while a Participant in this Plan, including base pay a Participant could have
received in cash in lieu of (a) deferrals pursuant to Section 3.1(a) hereof, and
(b) contributions made on his behalf to any qualified plan maintained by the
Company or to any cafeteria plan under Section 125 of the Code maintained by the
Company.

 

1.6 “Beneficiary” means the person or persons designated by a Participant, upon
such forms as shall be provided by the Administrative Committee, to receive
payments of the Participant’s Account hereunder, if any, in the event of the
Participant’s death. If the Participant shall fail to designate a Beneficiary,
or if for any reason such designation shall be ineffective, or if such
Beneficiary shall predecease the Participant or die simultaneously with him,
then the Participant’s Beneficiary shall be the Participant’s spouse, so long as
such spouse shall live, and thereafter to such person or persons including such
spouse’s estate as may be appointed under such spouse’s last will and testament
making specific reference to this Plan. If the Participant is not survived by a
spouse, or if the Participant’s spouse shall fail to so appoint, then said
payments shall be made to the then living children of the Participant, if any,
in equal shares, and if none, to the Participant’s estate.

 

1.7 “Board” means the Board of Directors of the Company.

 

1.8 “Bonus” means the gross annual cash incentive bonuses approved by the
Compensation Committee, that are paid by the Company and its Affiliates to the
Participant for a Plan Year. For these purposes, Bonus amounts shall be
calculated before reduction for compensation deferred pursuant to all qualified,
nonqualified and Code Section 125 plans maintained by the Company and its
Affiliates.

 

1.9 “Change in Control” means any of the following:

 

(a) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, possesses more than 50% of the total Fair Market Value or total voting
power of the Common Stock of the Company; provided, however, that if any one
person, or more than one person acting as a group, is considered to own more
than 50% of the total Fair Market Value or total voting power of the Common
Stock of the Company, the acquisition of additional stock by the same person or
persons will not be considered a Change in Control under this Plan.
Notwithstanding the foregoing, an increase in the percentage of stock of the
Company owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock of the Company for purposes of this
clause (a);

 

(b) during any period of 12 consecutive months, individuals who at the beginning
of such period constituted the Board (together with any new or replacement
directors whose election by the Board, or whose nomination for election by the
Company’s shareholders,

 

2



--------------------------------------------------------------------------------

was approved by a vote of at least a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors then in office; or

 

(c) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by the person or persons) assets from the Company, outside of the
ordinary course of business, that have a gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For purposes of
this Section 1.9(c), “gross fair market value” means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets. Notwithstanding anything
to the contrary in this Plan, the following shall not be treated as a Change in
Control under this Section 1.9(c):

 

(i) a transfer of assets from the Company to a shareholder of the Company
(determined immediately before the asset transfer);

 

(ii) a transfer of assets from the Company to an entity, 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company;

 

(iii) a transfer of assets from the Company to a person, or more than one person
acting as a group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Company; or

 

(iv) a transfer of assets from the Company to an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
person described in (iii) above.

 

1.10 “Claimant” means the claimant referred to in Section 7.5 hereof.

 

1.11 “Code” means the Internal Revenue Code of 1986, as amended, and successor
tax laws.

 

1.12 “Common Stock” means the Company’s common stock.

 

1.13 “Company” means, as stated in the initial paragraph above, Hughes Supply,
Inc., a corporation duly organized and existing under the laws of the State of
Florida, and its successors or assigns.

 

1.14 “Compensation” means (a) with respect to a Participant who is not a
Director, the total of all amounts paid to a Participant by the Company or its
Affiliates as Base Salary and Bonuses for services during the Plan Year; and (b)
with respect to a Participant who is a Director, the total of all Director’s
Fees paid to the Participant by the Company during the Plan Year.

 

1.15 “Compensation Committee” means the Compensation Committee of the Board.

 

3



--------------------------------------------------------------------------------

1.16 “Director” means a non-employee member of the Board.

 

1.17 “Director’s Fees” means the fees that a Director receives from the Company
for serving as a Director including regular meeting fees, retainer fees, special
meeting fees and committee meeting fees.

 

1.18 “Disabled” or “Disability” means any injury, illness or condition that
constitutes a disability within the meaning of Section 409A(a)(2)(C) of the Code
and the regulations thereunder. Notwithstanding the foregoing, a Disability
shall not be deemed to have been incurred for purposes of this Plan, however, if
it is the result of a willful and intentionally self-inflicted injury or was
incurred in connection with the willful and intentional commission of a felony.
All determinations relating to whether a Participant has suffered a Disability
shall be made by the Administrative Committee.

 

1.19 “Deferral Agreement” means an agreement, in the form or forms prescribed by
the Administrative Committee, which may be electronic, entered into by the
Participant in accordance with Section 3 hereof pursuant to which the
Participant may elect, without limitation, (a) the amount of his Deferred
Compensation Contributions for the Plan Year, (b) the amount of his Restricted
Stock Contributions for the Plan Year, (c) the establishment of one or more
In-Service Accounts, (d) the allocation of his contributions among his
Retirement Account and any In-Service Accounts, (e) the manner in which the
Participant’s Account shall be deemed to be invested, and (f) the manner in
which distribution of his Account is to be paid in accordance with Article 6
hereof.

 

1.20 “Deferred Compensation Contributions” means the Compensation reduction
contributions credited to a Participant’s Account under Section 3.1 of this
Plan.

 

1.21 “Deferred Compensation Sub-Account” means the sub-account maintained under
a Participant’s Retirement Account by the Company for the Participant, that is
credited with the portion of the Participant’s Deferred Compensation
Contributions that the Participant does not elect to have contributed to an
In-Service Account.

 

1.22 “Effective Date” means, as stated in the initial paragraph above, March 1,
2005.

 

1.23 “Eligible Person” means (a) the Chief Executive Officer, the Chairman of
the Board, the Chief Financial Officer of the Company and any other key
individuals of the Company or any Affiliate designated by the Compensation
Committee as being eligible to participate in this Plan, and (b) a Director who
is designated by the Compensation Committee from time to time as being eligible
to participate in this Plan. An key individual referred to in subsection (a) of
this Section 1.23 shall not be eligible to be a Participant unless he is deemed
to be among a select group of management or highly compensated Employees of the
Company or its Affiliates within the meaning of Section 201(2) of ERISA.

 

1.24 “Employee” means any common law employee of the Company or any of its
Affiliates.

 

1.25 “Entry Date” means the first day of each calendar month.

 

4



--------------------------------------------------------------------------------

1.26 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor laws.

 

1.27 “Expenses” means the expenses referred to in Section 7.6 hereof.

 

1.28 “Fair Market Value” of a Share on any date of reference means the “Closing
Price” (as defined below) of the Common Stock on the business day immediately
preceding the date of reference, unless the Administrative Committee in its sole
discretion shall determine otherwise in a fair and uniform manner. For the
purpose of determining Fair Market Value, the “Closing Price” of the Common
Stock on any business day shall be the last reported sale price of Common Stock
on the New York Stock Exchange, as reported in any newspaper of general
circulation.

 

1.29 “In-Service Account” means an account which may be established by a
Participant pursuant to one or more Deferral Agreements, which shall have a
distribution date selected by the Participant in accordance with Section 6.1(a)
hereof, and to which a Participant may allocate all or a portion of his current
Deferred Compensation Contributions and/or Restricted Stock Contributions. The
Administrative Committee may, in its sole discretion, through resolution, limit
the number of In-Service Accounts that may be established on each Participant’s
behalf under this Plan.

 

1.30 “In-Service Distribution Date” means the date on which the distribution of
the amounts held in a Participant’s In-Service Account commence in accordance
with Section 6.1(a) hereof.

 

1.31 “Investment Funds” means those investment funds that shall be selected by
the Administrative Committee, from time to time, to be made available as
investment options under this Plan.

 

1.32 “Key Employee” means “key employee” as defined in Section 416(i) of the
Code, and generally means, with respect to a Plan Year, an Employee who, at any
time during the Plan Year, is either (a) an officer of the Company or an
Affiliate whose annual compensation is greater than $130,000 (as adjusted for
inflation); (b) a 5% owner; or (c) a 1% owner whose annual compensation is
greater than $150,000.

 

1.33 “Matching Contributions” means the matching contributions credited to the
Participant’s Account, if any, in accordance with Section 3.2 of this Plan.

 

1.34 “Participant” means an Eligible Person who becomes a Participant in this
Plan pursuant to Section 2.1 hereof.

 

1.35 “Plan” means, as stated in the initial paragraph above, the Hughes Supply,
Inc. 2005 Nonqualified Deferred Compensation Plan, as may be amended from time
to time.

 

1.36 “Plan Year” means, with respect to the first Plan Year, the period from the
Effective Date through January 31, 2006. With respect to each Plan Year
thereafter, each 12 month period that begins February 1 and ends January 31.

 

5



--------------------------------------------------------------------------------

1.37 “Restricted Stock” means unvested shares of Common Stock.

 

1.38 “Restricted Stock Award” means the formal grant to a Participant by the
Board or the Compensation Committee of the right to receive a grant of
Restricted Stock, which may be based upon the satisfaction of certain
performance criteria set forth by the Board or the Compensation Committee in
their sole discretion.

 

1.39 “Restricted Stock Gain” means, with respect to each vesting date, the
aggregate Fair Market Value of the shares of Restricted Stock that become vested
on that date.

 

1.40 “Restricted Stock Contributions” means the portion of the Participant’s
Restricted Stock Gain that the Participant elects to have credited to his
Account under Section 3.4 of this Plan.

 

1.41 “Restricted Stock Sub-Account” means the sub-account maintained under a
Participant’s Retirement Account by the Company for the Participant, that is
credited with the portion of the Participant’s Restricted Stock Contributions
that the Participant does not elect to have contributed to an In-Service
Account.

 

1.42 “Retirement Account” means the account maintained under this Plan in
accordance with the provisions of this Plan for each Participant, consisting of
the Participant’s Deferred Compensation Sub-Account and the Participant’s
Restricted Stock Sub-Account.

 

1.43 “Retirement Account Distribution Date” means the date on which the
distribution of the amounts held in a Participant’s Retirement Account commence
in accordance with Section 6.1(b) hereof.

 

1.44 “Separation from Service” means the earliest date on which a Participant
has incurred a separation from service, within the meaning of Section 409A(a)(2)
of the Code, with the Company or its Affiliates.

 

1.45 “Social Security Contributions” means the contributions referred to in
Section 3.1(a)(2) hereof.

 

1.46 “Trust” means the Hughes Supply, Inc. Grantor Trust Agreement (as Amended
and Restated), dated May 25, 2004, between the Company and Wachovia Bank, N.A.,
as the trustee, as amended from time to time.

 

1.47 “Trustee” means the person or entity that shall from time to time be
serving as the trustee of the Trust.

 

6



--------------------------------------------------------------------------------

ARTICLE 2

 

PARTICIPATION

 

2.1 Commencement of Participation. An Eligible Person shall become a Participant
in this Plan (a) on the Effective Date of this Plan, in the case of individuals
who are Eligible Persons on the Effective Date, and (b) in the case of any other
Eligible Person, on the Entry Date coincident with or immediately following the
date on which he is designated by the Compensation Committee as being eligible
to participate in this Plan, or such later Entry Date as the Administrative
Committee may determine.

 

ARTICLE 3

 

CONTRIBUTIONS

 

3.1 Deferred Compensation Contributions.

 

(a) Deferred Compensation Contribution Elections. (1) Each Participant, so long
as he remains a Participant, may elect, pursuant to a Deferral Agreement and in
accordance with Administrative Committee rules, to defer receipt of a portion of
his Compensation pursuant to this Plan, consisting of the following:

 

(i) with respect to a Participant who is not a Director, (i) a minimum of 1% and
a maximum of 90% (in whole percentages) of his Base Salary earned during the
Plan Year, and (ii) a minimum of 1% and a maximum of 90% (in whole percentages)
of any Bonuses earned and paid during the Plan Year; and

 

(ii) with respect to a Participant who is a Director, a minimum of 1% and a
maximum of 100% (in whole percentages) of his Directors’ Fees paid during the
Plan Year.

 

(2) In addition to the elections set forth in Section 3.1(a)(1) hereof, each
Participant who is not a Director, so long as he remains a Participant, may
elect, pursuant to a Deferral Agreement and in accordance with Administrative
Committee rules, to defer that portion of each payroll amount of his
Compensation that had been used to pay social security taxes during the Plan
Year if and to the extent that the Participant’s Compensation for that Plan Year
exceeds the social security taxable wage base then in effect (the “Social
Security Contributions”).

 

To the extent that the Company is required to withhold any taxes or other
amounts from the Deferred Compensation Contributions pursuant to any state,
Federal or local law, such amounts shall be taken out of other compensation
eligible to be paid to the Participant that is not deferred under this Plan.

 

7



--------------------------------------------------------------------------------

(b) Timing of Deferred Compensation Contribution Elections. Participant Deferral
Agreements are effective on a Plan Year basis with respect to Deferred
Compensation Contributions, must be filed before the December 31 immediately
preceding the beginning of the Plan Year to which they relate, and may not be
amended or revoked after that December 31 with respect to that Plan Year. A
Participant may change his election with respect to a subsequent Plan Year by
submitting a new Deferral Agreement prior to the beginning of that subsequent
Plan Year.

 

(c) Special Rule for First Year of Participation. An Eligible Person who becomes
a Participant during a Plan Year may file a Participant Deferral Agreement
within 30 days after becoming a Participant. The Participant election form shall
apply to the portion of the Plan Year beginning with the first administratively
practicable payroll period after it is filed and may not be amended or revoked
during the Plan Year for which it is made.

 

(d) Allocation to Retirement or In-Service Accounts. Each Participant, so long
as he remains a Participant, may elect on his Deferral Agreement to allocate his
Deferred Compensation Contributions for the Plan Year among his Retirement
Account and one or more In-Service Accounts. The Employer shall withhold, by
payroll deduction, the amounts deferred pursuant to this Section 3.1 from the
current Compensation of a Participant and credit such withheld amount to the
Participant’s Retirement Account or to an In-Service Account, as elected by the
Participant.

 

(e) Contribution of Deferred Compensation Contributions to Trust. Deferred
Compensation Contributions credited to a Participant’s Account shall be
contributed by the Company or Affiliate to the Trust as soon as practicable
after they are so credited.

 

3.2 Matching Contributions.

 

(a) Discretionary Matching Contributions. For each Plan Year, the Administrative
Committee may credit to the Retirement Account or In-Service Accounts, whichever
applicable, of each Participant an amount equal to such percentage, if any, of
the Participant’s Deferred Compensation Contributions made for that Plan Year as
the Compensation Committee or the Board, in its sole and absolute discretion,
shall from time to time determine.

 

(b) Contribution of Matching Contributions to Trust. Matching Contributions
credited to a Participant’s Account, if any, shall be contributed by the Company
or Affiliate to the Trust as soon as practicable after they are so credited.

 

3.3 Restricted Stock Contributions.

 

(a) Restricted Stock Gain Deferral Elections. Each Participant, so long as he
remains a Participant, may elect, pursuant to a Deferral Agreement furnished by
the Administrative Committee and in accordance with Administrative Committee
rules, to defer receipt of gain with respect to the vesting of shares of
Restricted Stock. A Participant shall elect to defer a minimum of 0% and a
maximum of 100% (in whole percentages) of the shares of Restricted Stock that
otherwise would vest on each vesting date. To the extent that the Company is
required to withhold any taxes or other amounts from the Restricted Stock
Contributions pursuant to any state, Federal or local law, such amounts shall be
taken out of other compensation eligible to be paid to the Participant that is
not deferred under this Plan.

 

8



--------------------------------------------------------------------------------

(b) Timing of Restricted Stock Gain Deferral Elections. A Participant Deferral
Agreement with respect to Restricted Stock must be entered into before the
December 31 immediately preceding the beginning of the Plan Year in which the
grant of the Restricted Stock Award is to be made to the Participant. A Deferral
Agreement with respect to Restricted Stock Gain shall be deemed entered into by
the Participant as of the date on which the Deferral Agreement is received by
the Administrative Committee.

 

(c) Maintenance of Restricted Stock Sub-Accounts. A Restricted Stock Sub-Account
shall be established for each Participant, as directed by the Administrative
Committee. The amount of Restricted Stock Gain deferred with respect to a
Participant’s Restricted Stock Sub-Account shall be credited to his Restricted
Stock Sub-Account as of the date on which the Restricted Stock would have vested
in the Participant but for the Participant’s election hereunder. Amounts
credited to a Restricted Stock Sub-Account shall be deemed invested 100% in
Common Stock, and the Restricted Stock Sub-Account accordingly shall fluctuate
in value in accordance with the Fair Market Value of the Common Stock.

 

(d) Allocation to In-Service Accounts. Each Participant, so long as he remains a
Participant, may elect to allocate all or a portion of his Restricted Stock Gain
Contributions to an In-Service Account.

 

(e) Dividends. In the event that any dividends are declared with respect to the
shares of Common Stock attributable to the Restricted Stock Contributions made
to this Plan on behalf of a Participant, then such dividends shall be
contributed to this Plan and allocated to the Participant’s Account as follows,
unless otherwise determined by the Administrative Committee: (1) to the extent
the dividend is a cash dividend, then the cash contribution shall be invested
and held in the same form and manner as the Participant’s Deferred Compensation
Contributions, and (2) to the extent the dividend is a stock dividend, then the
contribution to be made on behalf of the Participant shall be made in the same
form and shall be held in the same manner and to the same extent as the
Restricted Stock Contributions to which the stock dividend relates.

 

ARTICLE 4

 

VESTING

 

4.1 Retirement Account. A Participant’s interest in his Retirement Account shall
be fully vested and non-forfeitable at all times.

 

4.2 In-Service Accounts. A Participant’s interest in his In-Service Accounts
shall be fully vested and non-forfeitable at all times.

 

9



--------------------------------------------------------------------------------

ARTICLE 5

 

VALUATION OF PARTICIPANT’S ACCOUNTS

 

5.1 Account Value. The Participant’s Account shall be treated as if it were
actually invested in the Investment Funds selected by the Participant in such
manner and at such times as shall be determined by the Administrative Committee
and in accordance with this Plan, and shall be credited with gains and losses
allocable thereto at such times and in such manner as shall be determined by the
Administrative Committee. Participants may change their Investment Fund
selections at the times and in the manner specified by the Administrative
Committee. Notwithstanding the foregoing, all Restricted Stock Contributions
shall at all times be deemed to be invested 100% in shares of Common Stock.

 

ARTICLE 6

 

DISTRIBUTIONS

 

6.1 Timing of Distributions.

 

(a) Timing of In-Service Account Distributions.

 

(1) A Participant shall specify, in the manner prescribed by the Administrative
Committee, an In-Service Distribution Date, which date must be at least 2 years
from the end of a Plan Year in which contributions are made to the In-Service
Account.

 

(2) A Participant may change the In-Service Distribution Date with respect to an
In-Service Account up to 3 times per In-Service Account; provided, however, that
(i) each change must extend the In-Service Distribution Date by at least 5 years
and no change may accelerate an In-Service Distribution Date, and (ii) each
change must be made at least 12 months prior to the In-Service Distribution Date
being changed.

 

(3) Unless and to the extent otherwise elected by the Participant on his
applicable Deferral Agreement(s), distributions shall commence from an
In-Service Account, less applicable withholding tax, as soon as administratively
practicable following the earlier of (i) the In-Service Distribution Date for
that In-Service Account, or (ii) the 1st day of the month immediately following
the date of the Participant’s Separation from Service or by reason of the
Participant’s death or Disability.

 

(b) Timing of Retirement Account Distributions. A Participant’s Retirement
Account, less applicable withholding tax, shall be distributed commencing on or
as soon as administratively practicable after the 1st day of the month
immediately following the date of the Participant’s Separation from Service with
the Company and its Affiliates for any reason.

 

(c) Distributions to Key Employees. Notwithstanding the foregoing, in no event
shall any distributions be made under this Plan on account of the Separation
from Service (other than on account of the Participant’s death or Disability) of
any Participant that is a Key Employee, before the date that is 6 months after
the date of the Participant’s Separation from Service or, if earlier, the date
of the Participant’s death or Disability, or as otherwise permitted without
violating the requirements of 409(A)(a)(2) of the Code.

 

10



--------------------------------------------------------------------------------

6.2 Form of Distributions.

 

(a) Form of In-Service Account Distributions. Distribution of each of a
Participant’s In-Service Accounts, less applicable withholding tax, shall be
made in one of the following forms specified by the Participant in the manner
prescribed by the Administrative Committee: (1) a lump sum distribution, or (2)
in at least 2 but not more than 10 annual installments. Each installment shall
be equal to the value of the In-Service Account multiplied by a fraction, the
numerator of which is 1 and the denominator of which is the number of
installments remaining to be paid.

 

(b) Form of Retirement Account Distributions. Distribution of a Participant’s
Retirement Account, less applicable withholding tax, shall be made in one of the
following forms specified by the Participant in the manner prescribed by the
Administrative Committee: (1) a lump sum distribution, or (2) in at least 2 but
not more than 10 annual installments. Each installment shall be equal to the
value of the In-Service Account multiplied by a fraction, the numerator of which
is 1 and the denominator of which is the number of installments remaining to be
paid.

 

(c) Changes to Forms of Distributions; Failure to Elect Form. A Participant may
elect on a form provided by the Administrative Committee to change the form in
which his In-Service or Retirement Account is to be distributed under Sections
6.2(a) or (b) and the most recent election made by the Participant with respect
to each such Account shall apply with respect to each such Account. In no event,
however, shall (1) any change in the Participant’s election take effect until at
least 12 months after the date on which the election is made, and (2) any
election related to an In-Service Account be made less than 12 months prior to
the date of the first scheduled payment with respect to that In-Service Account.
If a Participant fails to elect a form of distribution, then distribution shall
be made in the form of a lump sum.

 

(d) Small Account Balances. Notwithstanding anything to the contrary contained
in this Section 6.2, in the event that the value of a Participant’s Retirement
Account as of the Retirement Account Distribution Date is less than the Minimum
Distribution Amount, or the value of an In-Service Account as of the In-Service
Distribution Date applicable to that In-Service Account is less than the Minimum
Distribution Amount, distribution shall be made in the form of a lump sum
payment. For purposes of this provision, the Minimum Distribution Amount shall
be $10,000, or such lesser amount as shall not violate the requirements of
Section 409A of the Code.

 

6.3 Payments to Beneficiaries. If a Participant should die before distribution
of the entire balance of the Participant’s Account has been made to him, any
remaining amounts (including any remaining installments that otherwise would
have been payable to the Participant under Section 6.2(b), and the value of any
unpaid In-Service Accounts), less applicable withholding taxes, shall be
distributed to the Participant’s Beneficiary in a lump sum payment as soon as
practicable after the Participant’s death.

 

11



--------------------------------------------------------------------------------

6.4 Change in Control. Unless and to the extent otherwise elected by the
Participant on his applicable Deferral Agreement(s), if and to the extent that
it would not violate the requirements of Section 409A of the Code, in the event
of a Change in Control, the full value of the Participant’s Account (including
any remaining installments that otherwise would have been payable to the
Participant under Sections 6.2(a) and (b), and the value of any unpaid
In-Service Accounts), shall be distributed as a lump sum to the Participant or
to the Beneficiary or Beneficiaries of a deceased Participant, as soon as
practicable following the Change in Control but no later than 30 days after the
date of such Change in Control.

 

6.5 Method of Distribution. Distribution of the Participant’s Account shall be
made in cash, based upon the valuation of such Account on the Accounting Date
coincident with or immediately preceding the date of the distribution.
Notwithstanding the foregoing, distribution of a Participant’s Restricted Stock
Sub-Account or an In-Service Account the value of which is attributable to
Restricted Stock Contributions may be made in cash and shares of Common Stock,
provided that at least 50% shall be made in shares of Common Stock; Participant
shall notify the Administrative Committee as to the allocation of cash and
shares of Common Stock, in such form and at such times as the Administrative
Committee determines in accordance with applicable law including, without
limitation, Section 409A of the Code.

 

6.6 Hardship Distributions. Upon the written request of a Participant and in the
event the Administrative Committee determines that an “unforeseeable emergency”
has occurred with respect to a Participant, the Participant may withdraw, in
each case, the lesser of (a) the amount necessary to meet the emergency, or (b)
the value of the Participant’s Account, reduced by applicable withholding taxes.
For this purpose, an “unforeseeable emergency” shall mean an unanticipated
emergency, such as a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant or loss of the Participant’s
property due to casualty, that is caused by an event beyond the control of the
Participant and that would result in a severe financial hardship if the
withdrawal were not permitted. The need to pay a Participant’s child’s tuition
to college and the desire to purchase a home shall not be considered
unforeseeable emergencies. Hardship distributions shall first be made from the
Participant’s Retirement Account, until depleted, and then from the
Participant’s In-Service Accounts, if any, beginning with the In-Service Account
with the most distant distribution date. To the extent that a distribution is
made to a Participant pursuant to this Section 6.6, no further Deferred
Compensation Contributions or Restricted Stock Contributions shall be made under
this Plan on behalf of the Participant until the first day of the Plan Year
following the Plan Year in which the hardship distribution was made to the
Participant.

 

6.7 No Acceleration of Benefits. In no event shall the acceleration of the time
or schedule of any payment under this Plan be permitted, except to the extent
permitted under Section 409A of the Code and the Treasury Regulations
thereunder.

 

12



--------------------------------------------------------------------------------

ARTICLE 7

 

ADMINISTRATION

 

7.1 Administrative Committee. The Compensation Committee shall appoint an
Administrative Committee consisting of at least three persons to administer this
Plan, provided that the Compensation Committee may delegate this authority with
respect to the Administrative Committee to the Chief Executive Officer and the
Chief Financial Officer of the Company, who shall be required to act jointly.
Any Administrative Committee member may, but need not, be an officer or employee
of the Company or any Affiliate and each shall serve until his successor shall
be appointed or until his earlier resignation or removal. Any member of the
Administrative Committee may resign by delivering his written resignation to the
Compensation Committee or its delegate(s). The Compensation Committee, or its
delegate(s), may remove any member of the Administrative Committee at any time
for any reason.

 

7.2 Powers and Duties. Except as otherwise determined from time to time by the
Compensation Committee, the Administrative Committee generally shall be
responsible for the management, operation, interpretation and administration of
this Plan and shall:

 

(a) Establish procedures for the allocation of responsibilities with respect to
this Plan which are not allocated herein;

 

(b) Determine the names of those individuals of the Company or its Affiliates
who are eligible to become Participants, subject to the approval of the
Compensation Committee, and such other matters as may be necessary to enable
payment under this Plan;

 

(c) Construe and interpret all terms, provisions, conditions and limitations of
this Plan and the Trust;

 

(d) Correct any defect, supply any omission or reconcile any inconsistency that
may appear in this Plan or the Trust;

 

(e) Determine the amount, manner and time of payment of benefits under this Plan
and the procedures to be followed by Participants and Beneficiaries to obtain
benefits;

 

(f) Keep adequate records of all meetings and actions taken by the
Administrative Committee and report to the Compensation Committee at least
annually or more frequently as requested by the Compensation Committee; and

 

(g) Perform such other functions and take such other actions as may be required
by this Plan or as may be necessary or advisable to accomplish the purposes of
this Plan.

 

The Company shall furnish the Administrative Committee with all data and
information available which the Administrative Committee may reasonably require
in order to perform its functions hereunder. The Administrative Committee may
rely without question upon any such data or information furnished by the
Company. Any interpretation or other decision made by the Administrative
Committee (including without limitation any final determination made by the

 

13



--------------------------------------------------------------------------------

Administrative Committee pursuant to Section 7.5 hereof) shall be final, binding
and conclusive upon all persons in the absence of clear and convincing evidence
that the Administrative Committee acted arbitrarily and capriciously.

 

7.3 Agents. The Administrative Committee may appoint a Secretary who may, but
need not, be a member of the Administrative Committee, and may employ such
agents for clerical and other services, and such counsel, accountants and other
professional advisors as may be required for the purpose of administering this
Plan. The Administrative Committee may rely on all tables, valuations, reports,
certificates and opinions furnished by its agents.

 

7.4 Procedures. A majority of the Administrative Committee members shall
constitute a quorum for the transaction of business. No action shall be taken
except upon a majority vote of the Administrative Committee. An individual shall
not vote upon or decide any matter relating solely to himself or vote in any
case in which his individual right or claim to any benefit under this Plan is
particularly involved. In any case in which an Administrative Committee member
is so disqualified to act, and the remaining members cannot agree on an issue,
the Administrative Committee shall appoint a temporary substitute member to
exercise all of the powers of the disqualified member concerning the matter in
which he is disqualified.

 

7.5 Claims Procedure. In the event that any Participant or Beneficiary claims to
be entitled to benefits under this Plan or believes his benefits are incorrect,
that Participant or Beneficiary (hereafter, a “Claimant”) may file a claim for
benefits by submitting a written statement describing the basis of the claim for
benefits under this Plan. The Administrative Committee will review the claim and
respond within a reasonable period of time (generally 90 days). However, if
special circumstances require an extension of time to consider the claim, the
Administrative Committee may extend the 90-day period up to a total of 180 days.
If the Administrative Committee extends the 90-day period, the Claimant will be
notified in writing as to the length of the extension and the special
circumstances which necessitate the extension, including the date on which the
Administrative Committee expects to render the determination. If the
Administrative Committee makes an adverse determination as to the Claimant’s
claim, the Administrative Committee shall, within the time period described
above, notify the Claimant in a written instrument setting forth, in a manner
calculated to be understood by the Claimant:

 

  (1) the specific reasons for the adverse determination,

 

  (2) the provisions of this Plan on which the determination is based,

 

  (3) a description of additional information or material necessary for the
Claimant to perfect the claim and an explanation of why such additional
information or material is necessary, and

 

  (4) a description of this Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring suit under Section 502(a) of ERISA following an adverse benefit
determination on review.

 

14



--------------------------------------------------------------------------------

Within 60 days of receipt by a Claimant of a notice denying a claim, the
Claimant, or his duly authorized representative, may request in writing a full
and fair review of the claim by filing an appeal with the Administrative
Committee. In connection with such appeal, the Claimant or his duly authorized
representative may review pertinent documents and may submit issues and comments
in writing. The Administrative Committee will consider the Claimant’s written
presentation, as well as any evidence, facts or circumstances the Administrative
Committee deems relevant. The Administrative Committee shall make a decision not
later than 60 days after this Plan’s receipt of a request for appeal, unless
special circumstances (such as the need to hold a hearing, as determined by the
Administrative Committee in its sole discretion) require an extension of time
for processing, in which case a decision will be rendered as soon as possible
but not later than 120 days after receipt of a request for appeal. The
Administrative Committee shall notify the Claimant prior to the expiration of
the initial 60-day period if an extension is required. The notification shall
indicate the special circumstances requiring the extension, and the date on
which the Administrative Committee expects to render the determination on
review. If the initial 60-day period is extended due to a Claimant’s failure to
submit information necessary to make the benefit determination on review, the
period shall be tolled from the date on which the notification of the extension
is sent to the Claimant until the date on which the Claimant responds to the
request for additional information.

 

Notification of the Administrative Committee’s decision on appeal will be
provided to the Claimant in writing, and will be binding and conclusive on all
parties. If an adverse determination is made, the notification shall set forth,
in a manner calculated to be understood by the Claimant:

 

  (1) the specific reasons for the adverse determination,

 

  (2) reference to the specific Plan provisions on which the adverse
determination is based,

 

  (3) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits, and

 

  (4) a statement that the Claimant may bring an action under Section 502(a) of
ERISA.

 

In making determinations in accordance with this Section 7.5, the Administrative
Committee may rely upon recommendations from the Compensation Committee or its
delegate(s).

 

7.6 Indemnification; Advancement of Expenses. The Company shall indemnify each
Administrative Committee member against any liability or loss sustained by
reason of any act or failure to act made in good faith, including, but not
limited to, those in reliance on certificates, reports, tables, opinions or
other communications from any company or agents chosen by the Administrative
Committee in good faith. Such indemnification shall include attorneys’ fees and
other costs and expenses (collectively, the “Expenses”) reasonably incurred in
defense of any action brought by reason of any such act or failure to act. In
the event that there is a dispute with

 

15



--------------------------------------------------------------------------------

respect to benefits and/or rights under this Plan, the Company shall advance all
reasonable Expenses incurred by or on behalf of the Administrative Committee
and/or its member(s) in connection with its or their defense of that dispute
within 20 days after the receipt by the Company of a statement or statements
from the Administrative Committee and/or its member(s) requesting such advances
from time to time, whether prior to or after the final disposition of the
dispute. The statement or statements shall reasonably evidence the Expenses
incurred or to be incurred and the justification therefor.

 

7.7 Participants Bound. Any action with respect to this Plan taken by the
Administrative Committee or the Company or any Affiliate or the Trustee or any
action authorized by or taken at the direction of the Administrative Committee,
the Company, an Affiliate or the Trustees shall be final, binding and conclusive
upon all Participants and beneficiaries entitled to benefits under this Plan in
the absence of clear and convincing evidence that the Administrative Committee,
Company, Affiliate, or Trustee acted arbitrarily and capriciously.

 

7.8 Receipts and Release. Any payment to any Participant or beneficiary in
accordance with the provisions of this Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Company, its Affiliates, the
Administrative Committee and the Trustee under this Plan, and the Administrative
Committee may require such Participant or beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect. If any
Participant or beneficiary is determined by the Administrative Committee to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and release, the Administrative Committee may cause the
payment or payments becoming due to such person to be made to another person for
his benefit without responsibility on the part of the Administrative Committee,
the Company, an Affiliate, or the Trustee to follow the application of such
funds.

 

7.9 Withholding or Deduction for Taxes. Anything in this Plan to the contrary
notwithstanding, all payments or contributions required to be made, and all
benefits required to be provided, shall be subject to the withholding of such
amounts relating to taxes as the Company may reasonably determine should be
withheld pursuant to any applicable law or regulation. In lieu of withholding
such amounts, in whole or in part, the Company may, in its sole discretion,
accept other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.

 

ARTICLE 8

 

MISCELLANEOUS

 

8.1 Unfunded Plan. The obligations of the Company and its Affiliates under this
Plan shall be paid from the general assets of the Company and its Affiliates and
not from any particular fund. Participants shall have the status of general
unsecured creditors of the Company

 

16



--------------------------------------------------------------------------------

and its Affiliates and this Plan constitutes a mere promise by the Company and
its Affiliates to make benefit payments in the future. It is intended that this
Plan shall constitute an “unfunded” plan for tax purposes and an “unfunded plan
for a select group of management or highly compensated employees” under ERISA.
If the Company or an Affiliate purchases any life insurance policies, or makes
any other investments, such policies (and any amounts invested by the Company or
an Affiliate therein) and any other investments of the Company or an Affiliate
shall be subject to the claims of their creditors. The assets of the Trust also
shall be subject to the creditors of the Company and its Affiliates in the event
of their Insolvency, as defined in the Trust Agreement establishing the Trust.
Nothing contained in this Plan shall be interpreted to grant to any Participant
or Beneficiary, any right, title or interest in any property of the Company or
the Trust.

 

8.2 Impact on Other Executive Benefits. This Plan shall not be construed to
impact or cause the denial of any benefits to which any Participant may be
entitled under any other welfare or benefit plan of the Company or an Affiliate.

 

8.3 Governing Law. To the extent not pre-empted by the laws of the United
States, the construction, validity and administration of this Plan shall be
governed by the laws of the State of Florida without reference to the principles
of conflicts of law therein.

 

8.4 No Assignment. The right to receive payment of any benefits under this Plan
shall not be transferred, assigned or pledged, except by beneficiary
designation, by will, under the laws of decent and distribution, or as may be
otherwise required by law.

 

8.5 Severability. If any provision of this Plan is found, held or deemed to be
void, unlawful or unenforceable under any applicable statute or other
controlling law, the remainder of this Plan shall continue in full force and
effect.

 

8.6 Headings and Subheadings. Headings and subheadings in this Plan are inserted
for convenience only and are not to be considered in the construction of the
provisions hereof.

 

8.7 Gender. The masculine, as used herein, shall be deemed to include the
feminine and the singular to include plural, except where the context requires a
different construction.

 

8.8 Amendment and Termination. This Plan may be amended or terminated in any
respect at any time by the Compensation Committee; provided, however, that no
amendment or termination of this Plan shall be effective to reduce any benefits
that accrue before the adoption of such amendment or termination. If and to the
extent permitted without violating the requirements of Section 409A of the Code,
the Board may require that the Accounts of all Participants and Beneficiaries
(including, without limitation, any remaining benefits payable to Participants
or Beneficiaries receiving distributions in installments at the time of the
termination) be distributed as soon as practicable after such termination,
notwithstanding any elections by Participants or Beneficiaries with regard to
the timing or form in which their benefits are to be paid. If and to the extent
that the Compensation Committee does not accelerate the timing of distributions
on account of the termination of this Plan pursuant to the preceding sentence,
payment of any remaining benefits under this Plan shall be made at the same
times and in the same manner as such distributions would have been made based
upon the most recent elections made by Participants and Beneficiaries, and the
terms of this Plan, as in effect at the time this Plan is terminated.

 

17



--------------------------------------------------------------------------------

8.9 No Employment or Service Contract. This Plan does not constitute a contract
of employment or service or impose on any Participant or the Company or any
Affiliate any obligations to retain the Participant as an Employee or Director,
to change the status of the Participant’s employment or service, or to change
the policies of the Company or any Affiliate regarding termination of employment
or service.

 

18